DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Invention I (claims 1-9), with traverse, in a reply filed on 9/24/2020. 
The traversal has been carefully considered, but fails to be persuasive in establishing the impropriety of the restriction requirement. As set forth in the restriction requirement, the different inventions claimed in the current application are directed to a product and use of the product. Thus, a thorough search and examination of the product would not be co-extensive with the search required for the method of using such a product. A thorough search of the method of using the product would require additional search of prior art, as well as additional consideration of the findings of such a search in accordance with the requirements of the law under 35 USC § 101, 102, 103, and 112.  Such search and consideration is considered burdensome. The restriction/election requirement is therefore maintained as proper and hereby made FINAL. 
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-9 have been examined on the merits.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) based on application CN201910004073.0 filed in China on 1/03/2019. Certified copy of the foreign priority document is on file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2019 is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in the IDS have been fully considered.

Drawings
The drawings are objected to because the y-axis of Figure 5 only shows numerical values. The Specification (par. [0041]) indicates that these values refer to blood uric acid concentration. However, it cannot be determined what type of concentration values they are (ex. percent by volume, molarity, normality) and what  units correspond to them (ex. mg/dL, [Symbol font/0x6D]M).
To correct this minor informality, Applicant can either amend the Specification or Drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 1 is objected to because of the following informality: space is lacking before the word “and” in “(CGMCC No. 15527)and”. Appropriate correction is required.
Claims 1 and 5 require that the isolated lactic acid bacteria strain comprises “at least one of” the two recited bacterial strains “or combinations thereof”, which is redundant with the former phrase (i.e., “at least one of” means the lactic acid bacteria 
Claims 8-9 are objected to since the recited strains are separated by a comma, which should be replaced with a semicolon since the limitations are preceded by colon in line 2.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention requires novel biological materials, specifically the TSF331 strain of Lactobacillus fermentum deposited under as “CGMCC No. 15527” and the TSR332 strain of Lactobacillus reuteri deposited as “CGMCC No. 15528”.  Since the biological materials are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If it is not so obtainable or available, the requirements of 35 USC 112(a) may be satisfied by a deposit of the biological materials. Applicant must meet all the requirements of 37 C.F.R. 1.801-1.809.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The lactic acid bacteria strain is specified to be “active”. This term is vague and it cannot be determined if it means the strain is: (i) viable or (ii) provides therapeutic effects when administered to a subject. For the purpose of applying prior art, the term “active” is interpreted to mean the latter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The United States Patent and Trademark Office (USPTO) issued a revised guidance for evaluating subject matter eligibility, referred to as “2019 Revised Patent Subject Matter Eligibility Guidance”, which became effective on January 7, 2019 (see 84 Fed. Reg. 50) and updated on October 2019. In the instant application, claims 1-9 recite a law of nature and a natural phenomenon. This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than said judicial exception as explained below: 

Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP 2106: 
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter? 
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea? 

Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application? Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See Vanda Memo
Applying the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.

Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different 
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Analysis in View of the Interim Guidance
The answer to Step (1) is “yes” since the claims are directed to a composition of matter, which is a statutory category.
The answer to Step (2A) is “yes”. The claimed composition is directed to a law of nature and a natural phenomenon because the claims recite natural products: “TSF331 strain of Lactobacilllus fermentum” and “TSR332 strain of Lactobacillus fermentum”. These bacterial strains are the same as the L. fermentum and L. reuteri naturally found in the gastrointestinal tract of animals. Claims 8-9, on their own, are therefore not markedly different from naturally occurring L. fermentum and L. reuteri.
At least one of these two bacterial strains are required to be in a “food composition” containing “a physiologically-acceptable excipient or diluent” like “food” (claims 1-4), or in a “pharmaceutical composition” comprising “a pharmaceutically acceptable excipient or diluent” (claims 5-7). Since such excipients and diluents encompass other naturally occurring materials like water, sugars, and milk, their presence in both embodiments of the claimed composition merely results in the mixing of natural products. The resulting mixtures do not appear to be significantly different in structure, property, or function compared to their natural counterparts.

The answer to Step (2B) is “no”. Formulating the claimed composition as a pharmaceutical composition such as “an oral dosage” is well-understood and conventional in the field. For example, Rudnic et al. teaches manufacturing pharmaceutical oral dosage forms like tablets (page 889) and capsules (page 918) that can be prepared by hand or a machine (left and right columns, pages 920-922). 
Hence, claims 1-9  are directed to a judicial exception and do not qualify as eligible subject matter under 35 USC § 101.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:





(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Song et al. (Pub. No. US 2004/0071680 A1).
et al. discloses a pharmaceutical composition comprising at least one microorganism and a pharmaceutically acceptable carrier (par. [0027]), wherein said at least one microorganism is capable of living in the intestine, not harmful to the human body, and capable of converting oligosaccharides into polysaccharides that cannot be absorbed into human body. Preferably, the microorganisms are Lactobacillus reuteri PRD202 and Lactobacillus fermentum NM316 (par. [0026]). 
The pharmaceutical composition can be provided as a tablet, capsule, suspension, emulsion, or an enterically coated formulation for oral administration (par. [0028]-[0029] and [0032]). It can also comprise excipients, pharmaceutically acceptable vehicles and carriers that are selected depending on the administration route (par. [0028]), such as lactose, dextrose, sucrose, and water (par. [0029]).
In another embodiment, the microorganisms are provided as an active ingredient in a food composition. Applicable food compositions include yogurt, jelly, functional food, and health complementary food (par. [0046]-[0047]). 
Song et al. reads on the instant application’s composition as follows:
Regarding claim 1: the L. reuteri PRD202 and/or L. fermentum NM316 being provided in a composition such as yogurt is equivalent to “A food composition with strains of lactic acid bacteria… comprising an isolated lactic acid bacteria strain… and a physiologically-acceptable excipient or diluent”.
The two disclosed Lactobacillus strains meet the requirement that the lactic acid bacteria strain “comprises at least one of a TSF331 strain of Lactobacillus fermentum (CGMCC No. 15527)and a TSR332 strain of Lactobacillus reuteri (CGMCC No. 15528), or combinations thereof”. 
Lactobacillus strains differ, and if so to what extent, from the strains taught by the cited prior art. There is a reasonable probability that Song et al.’s L. reuteri PRD202 and L. fermentum NM316 are identical to the strains in the claimed composition. Thus, the burden of establishing novelty by objective evidence is shifted to the applicant. Furthermore, merely because a characteristic of a claimed strain is not disclosed in a reference does not make the claimed strain patentable. The strain possesses inherent characteristics which might not have been tested nor revealed by the assays performed in the reference. Clear evidence that the strains of the cited prior art do not possess a critical characteristic that is possessed by the claimed strain would advance prosecution.
It is noted that the claimed composition is intended “for reducing blood uric acid concentration”. However, the body of the claim is what fully and intrinsically sets forth all limitations of the claimed invention, such as all the components of a composition. The preamble merely states the intended use of the invention, rather than provide any distinct definition of the any of the claimed invention’s limitations. See MPEP § 2111.02. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In this case, all the recited components of the claimed formulation are present in Song et al.’s composition. The Court has held that a property of a known product need not be explicitly disclosed in the prior art. MPEP § 2112 states that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Hence, claim 1 is anticipated by, or obvious over, Song et al..
Regarding claim 2: the microorganisms being an active ingredient of the food composition satisfies “wherein the lactic acid bacteria strain is an active strain”. As set forth above (see rejection under 35 U.S.C. 112 above), the term “active” is interpreted to mean that the lactic acid bacteria strain provides therapeutic effects when administered to a subject. 
Regarding claim 3: the food composition comprising food like yogurt is the same as “wherein the excipient or diluent is a food”.
Regarding claim 4: yogurt fulfills “wherein the food is fermented milk, yoghurt, cheese, dairy food, powdered milk, tea, coffee, or a combination thereof.
Regarding claim 5: the pharmaceutical composition comprising at least one microorganism, wherein the at least one microorganism is preferably L. reuteri PRD202 and/or L. fermentum NM316, corresponds to “A pharmaceutical composition with strains of lactic acid bacteria… comprising an isolated lactic acid bacteria strain, wherein the lactic acid bacteria strain comprises at least one of a TSF331 strain of Lactobacillus fermentum (CGMCC No. 15527) and a TSR332 strain of Lactobacillus reuteri (CGMCC No. 15528), or combinations thereof”. The pharmaceutically acceptable carrier is identical to “a pharmaceutically-acceptable excipient or diluent”.

Regarding claim 6: the Lactobacillus strains being an active ingredient meets “wherein the lactic acid bacteria strain is an active strain”, wherein the term “active” is interpreted to mean that the lactic acid bacteria strain has therapeutic effects on a subject.
Regarding claim 7: the pharmaceutical composition being a tablet, capsule, suspension, emulsion, or an enterically coated formulation for oral administration satisfies “which is in form of an oral dosage”.
Regarding claims 8-9: the L. reuteri PRD202 and  L. fermentum NM316 read on “A lactic acid bacteria strain… which comprises at least one of: a TSF331 strain of Lactobacillus fermentum (CGMCC No. 15527), and a TSR332 strain of Lactobacillus reuteri (CGMCC No. 15528)”.
The lactic acid bacteria is defined as “for reducing blood uric acid concentration” (claim 8), or “for degrading purine” (claim 9). Both preamble recitations are mere statements of purpose and are therefore not considered claim limitations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of co-pending Application No. 16/389297.
The co-pending application discloses a food composition comprising at least one lactic acid bacteria able to protect liver and a physiologically-acceptable excipient, diluent, or carrier. It also teaches a pharmaceutical composition comprising at least one lactic acid bacteria able to protect liver in combination with a pharmaceutically-acceptable excipient, diluent, or carrier.
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application’s at least one lactic acid bacteria is selected from a group that includes the same bacterial strains (L. fermentum strain TSF331 and L. reuteri strain TSR332) required in the instant application’s invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651